Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 11/10/2021, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments, filed on 11/10/2021, with respect to claims rejection under 35 USC 102 and 103 have been fully considered and are persuasive because claims have been amended to overcome the rejection. Accordingly, the rejection of claims 1-4 has been withdrawn. 
Applicant’s arguments with respect to claim objection have been fully considered and are persuasive because claim has been amended to overcome the objection. Accordingly, the objection of claim 3 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a server apparatus hat stores registration information in which feature information of a registered user and a target file registered by the registered user are associated with each other, and generates identification data corresponding to the registration information; wherein the terminal apparatus is capable of transmitting the identification data through a close proximity communication with an image output apparatus.”
It follows that claims 2, 5-7 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 3, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a server comprising: a section that stores registration information in which the feature information and the target file are associated with each other; a section that generates identification data corresponding to the registration information; and the terminal apparatus is capable of transmitting the identification data through a close proximity communication with an image output apparatus.”
It follows that claim 8 is then inherently allowable for depending on allowable base claim 3.
Referring to claim 4, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “an image output apparatus comprising: a section that receives identification data of registration information in which feature information of a registered user and a target file registered by the registered user are associated with each other, from a terminal apparatus in a close proximity communication when the terminal apparatus approaches the image output apparatus within a range capable of establishing the close proximity communication between the terminal apparatus and the image output apparatus
It follows that claim 9 is then inherently allowable for depending on allowable base claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675